Title: [Diary entry: 24 April 1787]
From: Washington, George
To: 

Tuesday 24th. Mercury at  in the Morning— at Noon And  at Night. Calm, clear, and very warm. Rid to the Fishing landing and to the Ferry, French’s, Dogue run, and Muddy hole Plantations. Caught many fish at the first this evening. At the Ferry, clearing the Wheat field of the Corn Stalks and listing as yesterday with 3 plows. At French’s still about the same fence & harrowing as yesterday. At Dogue run, laying the worm of the New fence through the Woods. Sowed the remains of my Carrot Seed, between the rows intended for Corn, first ploughing the list a second time (as the first) and then harrowing it 4 times with the heavy harrow, after wch. the Seed (mixed in sand) was sown. The first row (west side next the huts) with a little Seed from Miss Balendine. The next (Carrot) rows, all to 50 yds. from the So. end, at which a stake is driven are of the early Car[ro]t and the others 6 in number besides the part are the large red Carrot. Directed a bush to be passed over the Seeds thus Sown. Of the last kind there was near a Quart Sown. At Muddy hole, preparing for, & planting Corn with the drill, as yesterday—also cutting down Corn Stalks & Cartg. out Dung. Majr. G. Washington’s Child which had been sick since Sunday, & appearing to be very ill occasioned the sending for the Revd. Mr. Massey to Christen it who arriving about 5 Oclk. performed the Ceremony and stayed the evening.